DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of species 1 (SEQ ID Nos 10 and 11 as recited in claim 3) in the reply filed on 11/23/2021 is acknowledged.
Claims 1-8 are pending. Claim 4 is currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3 and 5-8 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application CN201710065515.3 and PCT/CN2017/078292 filed on 2/6/2017 and 3/27/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/6/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2021 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo et al. "Generation and characterization of severe combined immunodeficiency rats." Cell reports 2.3 (2012): 685-694 (hereinafter Mashimo, cited in applicants IDS) in view of Yan et al. "Generation of multi-gene knockout rabbits using the Cas9/gRNA system." Cell regeneration 3.1 (2014): 3-12 (hereinafter Yan) and Thomson et al. US 2016/0219842, published 8/4/2016 (hereinafter Thomson). 
Mashimo describes the generation and characterization of severe combined immunodeficiency (SCID) rats used as animal models for DNA-PKcs (Prkdc) related deficiencies (Mashimo, abstract). Mashimo describes the use of zinc-finger nucleases to generate rats that lack either Prkdc (SCID rats) or Prkdc and IL2Rꝩ (FSG rats) (Mashimo, results para 1 and Fig 1). Mashimo found that double-knock out FSG rats exhibited a substantial immunocompromised phenotype, such as the complete abolishment of natural killer cells which was found to be useful as a model system for testing xenogeneic tissue grafts and stem cell transplantations for preclinical testing of new therapies and drugs (Mashimo, abstract, Results last para and Fig 2). Mashimo describes the transplantation of human iPSC cells, tumor cells and hepatocytes into FSG rats which were observed to reject the transplanted hHSCs. Mashimo described further SIRPα) of the NOD allele enhanced binding to human CD47 which provided inhibitory regulation of mouse phagocytes by CD47-SIRPα interaction, allowing significantly increased engraftment and maintenance of hHSCs in the mouse bone marrow. Mashimo references specific embodiments wherein transgenic mice with human SIRPα in the non-NOD background showed significantly higher levels of human cell engraftment compared to those in NSG mice. Mashimo does not expressly describe the use of CRISPR/Cas9 systems for gene knockout or the specific injection and intercrossing experiments to generate IL2Rꝩ and Prkdc gene knockout immunodeficient rat models with human SIRPα genes. 
Yan describes the use of CRISPR/Cas9 systems to generate multi-gene knockout rabbits, mice and rats (Yan, abstract). Yan describes the relative advantages of CRISPR/Cas9 systems over ZFNs and TALENS including higher editing efficiencies and the ability to target multiple genes in a single step since multiple gRNAs can share the same Cas9 endonuclease (Yan, intro last para). Yan describes the microinjection of Cas9 mRNA and gRNA into the cytoplasm of pronuclear-stage embryos to achieve targeted multi-gene knockouts with near 100% efficiency (Yan, abstract and Fig 1). Yan provides a description of the mRNA and gRNA Cas9/gRNA structures in Fig 1. Yan describes the simultaneous multi-gene KO in vitro embryo experiments in Fig 4. Yan describes the use of T7 transcription kit to generate in vitro transcribed Cas9 mRNA (Yan, methods- RNA synthesis). Yang describes raising pseudo-pregnant female rats and fertilized eggs under specific pathogen free (SPF) conditions (Yan, methods- collection of rabbit zygotes and embryo transfer). Yang does not expressly describe the intercrossing experiments of claim 1 step5 to generate rats that lack Prkdc and IL2Rꝩ genes and contain a human SIRPα gene. 
Thomson describes methods for generating immunodeficient mouse models (Thompson, abstract). Thomson describes immunodeficient mice whose genome comprises a homozygous SIRPα gene, a homozygous mutation of a Prkdc gene and a homozygous disruption of a IL2Rꝩ gene (Thomson, 
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR/Cas9 system described by Yan to generate multi-gene knockout rats that lack Prkdc and IL2Rꝩ genes and contain a human SIRPα gene as described by Mashimo. One skilled in the art could simply substitute the CRISPR/Cas9 genomic editing system as described by Yan for the ZFN system described by Mashimo to achieve higher Prkdc and IL2Rꝩ gene knockout efficiencies. Furthermore, one of ordinary skill would be motivated to use CRISPR/Cas9 systems over ZFNs since multiple genes can be targeted in a single step since multiple gRNAs can share the same Cas9 endonuclease as reported by Yan (Yan, intro last para). A simple substitution in this context would yield predictable results and a reasonable expectation of success given that both Yan and Mashimo are targeting similar genes to create immunodeficient rodent models. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to conduct the intercrossing experiments outlined by Thomson to generate the multi-gene knockout rats that lack Prkdc and IL2Rꝩ genes and contain a human SIRPα gene as described by Mashimo in view of Yan. It would have been a matter of combining prior art elements according to known methods to yield predictable results given that the following crosses would be entirely predictable given our present understanding of Mendelian genetics. One of ordinary skill would be motivated to conduct these intercross experiments in order to produce rat models with stable phenotypes for use as model systems for testing xenogeneic tissue grafts and stem cell transplantations for preclinical testing of new therapies and drugs. Combining these known prior art elements would result in a reasonable expectation of success given the predictability of Mendelian inheritance patterns. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered claims 1 and 5-8 to have been prima facie obvious at the time the invention was filed. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mashimo (supra), Yan (supra) and Thomson (supra) as applied to claims 1 and 5-8 above in further view of Worley et al. Direct submission to the Human Genome Sequencing Center, Baylor College of Medicine on 3/14/2003 (hereinafter Worley). 
A description of Mashimo, Yan and Thomson can be found above. Neither Mashimo, Yan nor Thomson expressly describe two gRNAs targeted for knocking out Prkdc gene expression corresponding to SEQ ID NOs: 8 and 9 as described in claim 2. 
Worley discloses the complete rat genome (accession number: AC141369, disclosed 3/14/2003). Specifically, Worley discloses that the portion of the rat Prkdc gene to which the gRNAs would hybridize was known as shown in the sequence search results below for SEQ ID NOs: 8 and 9, respectively. 

    PNG
    media_image1.png
    112
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    585
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to apply the CRISPR/Cas9 system described by Yan to generate multi-gene knockout rats that lack Prkdc and ll2rg genes and contain a human SIRPα gene as described by Mashimo using the specific gRNA sequences corresponding to known rat Prkdc gene targets as identified in SEQ ID NOs: 8 and 9. It would have been a matter of picking from a finite number of predictable solutions to obtain predictable results, since the Prkdc gene was fully sequenced and characterized by Worley. One of ordinary skill would be motivated to target Prkdc gene Prkdc gene expression to generate immunodeficient rat models as described by Mashimo and Yan. One of ordinary skill would have a reasonable expectation of success given that designing CRISPR gRNAs targeting known genes is routine in the art. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2 and 5-8 to have been prima facie obvious at the time the invention was filed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mashimo (supra), Yan (supra) and Thomson (supra) as applied to claims 1 and 5-8 above in further view of Olosz et al. Direct Submission to the University of Miami School of Medicine on 8/15/2001 (hereinafter Olosz). 
A description of Mashimo, Yan and Thomson can be found above. Neither Mashimo, Yan nor Thomson expressly describe two gRNAs targeted for knocking out Prkdc gene expression corresponding to SEQ ID NOs: 10 and 11 as described in claim 3. 
Olosz discloses the complete rat genome (accession number: AC410926, disclosed 8/15/2001). Specifically, Olosz discloses that the portion of the rat IL2Rꝩ gene to which the gRNAs would hybridize was known as shown in the sequence search results below for SEQ ID NOs: 10 and 11, respectively. 

    PNG
    media_image3.png
    108
    570
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    575
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to apply the CRISPR/Cas9 system described by Yan to generate multi-gene knockout rats that lack Prkdc and ll2rg genes and contain SIRPα gene as described by Mashimo using the specific gRNA sequences corresponding to known rat IL2Rꝩ gene targets as identified in SEQ ID NOs: 10 and 11. It would have been a matter of picking from a finite number of predictable solutions to obtain predictable results, since the IL2Rꝩ gene was fully sequenced and characterized by Olosz. One of ordinary skill would be motivated to target IL2Rꝩ gene targets corresponding to SEQ ID NOs: 10 and 11 to functionally knock out IL2Rꝩ gene expression to generate immunodeficient rat models as described by Mashimo and Yan. One of ordinary skill would have a reasonable expectation of success given that designing CRISPR gRNAs targeting known genes is routine in the art. Accordingly, in the lack of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3 and 5-8 to have been prima facie obvious at the time the invention was filed.

Other Relevant Prior Art
Kang et al. "Biallelic modification of IL2RG leads to severe combined immunodeficiency in pigs." Reproductive Biology and Endocrinology 14.1 (2016): 1-9.
Strowig et al. "Transgenic expression of human signal regulatory protein alpha in Rag2−/− γc−/− mice improves engraftment of human hematopoietic cells in humanized mice." Proceedings of the National Academy of Sciences 108.32 (2011): 13218-13223.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633